Citation Nr: 1241660	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan, that denied the benefit sought on appeal.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159 (2012).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant in December 2008 did not comply with these requirements.

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements apply to all five elements of a service connection claim, including the disability rating and effective date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant is entitled to notice of the type of evidence necessary to establish an effective date for DIC benefits.  Thus, notice addressing these matters should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notice should be issued to the  appellant in compliance with Hupp to include:  (1) a statement that the Veteran was service-connected for residuals of the shell fragment wound of the left foot (with amputation at the ankle), right foot, with metatarsal malunion; and a left thigh scar, with a combined evaluation of 50 percent at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Thereafter, review the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond, before the case is returned to the Board.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

Department of Veterans Affairs


